Case 2:18-cv-04749-DRH-GRB Document 12 Filed 01/08/20 Page 1 of 2 PageID #: 48




                                                                                      Nadia M. Pervez, Esq.
                                                                                      Aneeba Rehman, Esq.

                                                          January 8, 2020
VIA ECF

The Honorable Denis R. Hurley
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

       Re:     Young v. Trimed Home Care Services, Inc.
               18-CV-4749(DRH)(GRB)

Dear Honorable Judge Hurley,

       This firm represents Plaintiff, Jacqueline S. Young (“Young” and/or “Plaintiff”), in the
above-captioned matter and we write jointly with counsel for Defendants.

        This action, which includes claims of wage and hour violations and retaliation, was
originally filed in this Court on August 23, 2018. The parties entered into a Stipulation agreeing to
move this case to arbitration and the Court approved the Stipulation and dismissed this action on
December 12, 2018. Subsequently, the parties engaged in arbitration through the American
Arbitration Association (“AAA”). As of late last night, the parties have reached a settlement.

       The arbitrator will be issuing a consent award regarding Plaintiff’s claims by early next
week. The parties seek guidance from the Court as to whether the Consent Award is subject to this
Court’s review and approval, under Cheeks v. Freeport Pancake House Inc. et. al., 796 F.3d 199
(2d Cir. 2015). The parties would like to ensure they are taking all steps necessary to secure the
Award’s finality and be in line with applicable legal requirements.

   If directed, the parties will submit the Consent Award to the Court for review and approval.

   We thank the Court for its time and attention to this matter.

                                        Respectfully,

                                        __________/s/____________
                          68 South Service Road, Suite 100, Melville New York 11747                           1
                                     O: 631-427-0700 F: 631-824-9020
                               info@pervezrehman.com www.pervezrehman.com
Case 2:18-cv-04749-DRH-GRB Document 12 Filed 01/08/20 Page 2 of 2 PageID #: 49



                                     PERVEZ & REHMAN, P.C.
                                     Attorneys for Plaintiff(s)
                                     Aneeba Rehman, Esq. (AR-6404)

cc.: Eric Su, Crowell & Moring, LLP




                       68 South Service Road, Suite 100, Melville New York 11747   2
                                  O: 631-427-0700 F: 631-824-9020
                            info@pervezrehman.com www.pervezrehman.com
